Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 1 of 16




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

       Civil Action No. 1:19-cv-02914-STV

       ZACHARY HERGENREDER, on behalf of
       Himself and all others similarly situated,

               Plaintiffs,

       v.

       ALEPH OBJECTS, INC.,

               Defendant.


   DEFENDANT’S ANSWER TO PLAINTIFF’S CLASS ACTION COMPLAINT AND
                          JURY DEMAND



       Defendant Aleph Objects, Inc., n/k/a Larimer Skyview, Inc.1 (Defendant), for its

Answer to the Class Action Complaint and Jury Demand (Complaint) of Plaintiff Zachary

Hergenreder (Plaintiff) states as follows:

    PLAINTIFF’S ALLEGATIONS CONCERNING NATURE OF THE ACTION AND
                       DEFENDANT’S RESPONSES
            1. This is a civil action for collection of unpaid wages and benefits for sixty

 (60) calendar days pursuant to the Worker Adjustment and Retraining Notification Act

 of 1988 29 U.S.C. §§ 2101-2109 et seq. (the WARN Act). The Plaintiff was an



        1 Fargo Additive Manufacturing Equipment 3D, LLC a North Dakota Limited Liability Company

recently purchased the assets of Aleph Objects, Inc. including all rights to the trade name “Aleph
Objects.” Subsequently, Defendant changed its legal name to Larimer Skyview, Inc., a Colorado
corporation. Accordingly, Defendant will be filing a motion to change the caption of this case.
                                                      1
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 2 of 16




 employee of the Defendant until he was terminated as part of, or as a result of a mass

 layoff and/or plant closing ordered by the Defendant. As such, the Defendant is liable

 under the WARN Act for the failure to provide the Plaintiff and the other similarly

 situated former employees at least 60 days’ advance written notice of termination, as

 required by the WARN Act.

          RESPONSE: Defendant acknowledges that Plaintiff seeks recovery under the

          laws referenced in paragraph 1 of the Complaint and admits that Plaintiff is a

          former employee of Defendant. Except as acknowledged or admitted,

          Defendant denies the allegations contained in paragraph 1 of the Complaint.




   PLAINTIFF’S ALLEGATIONS CONCERNING JURISDICTION AND VENUE AND
                       DEFENDANT’S RESPONSES
          2. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §

 1331 and 29 U.S.C § 2104 (a)(5).

          RESPONSE: Defendant states that paragraph 2 of the Complaint contains

          legal conclusions to which no response is necessary. To the extent that any

          response is deemed to be necessary, Defendant denies the allegations

          contained in paragraph 2 of the Complaint.

          3. The violation of the WARN Act alleged herein occurred in this District and

 more particularly in Loveland, CO. Venue in this Court is proper pursuant to 28 U.S.C.

 § 2104 (a)(5).



                                                2
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 3 of 16




           RESPONSE: Defendant states that paragraph 2 of the Complaint contains

           legal conclusions to which no response is necessary. To the extent that any

           response is deemed to be necessary, Defendant denies the allegations

           contained in paragraph 3 of the Complaint.




  PLAINTIFF’S ALLEGATIONS CONCERNING THE PARTIES AND DEFENDANT’S
                            RESPONSES
           4. Upon information and belief, at all relevant times Defendant was a

 Colorado corporation which maintained a Facility in 626 W 26th St, Loveland, Colorado

 80538 (the “Facility”).

           RESPONSE: Defendant admits that it is a Colorado corporation. It states

           admits that it maintained three separate work sites, one of which was located

           at 626 W 26th St., Loveland, Colorado 80538 (Mountain). Except as stated

           and acknowledged, Defendant denies the allegations contained in paragraph

           4 of the Complaint.

           5. At all relevant times, Zachary Hergenreder was an employee who was

 employed by Defendant and worked at or reported to the Facility until his termination

 without cause on or about October 11, 2019 and thereafter.

           RESPONSE: Defendant admits Plaintiff was its employee and that his

           employment was terminated without cause on or about October 11, 2019.

           Defendant states that Plaintiff worked at Mountain. Except as so admitted or


                                               3
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 4 of 16




          stated, Defendant denies the allegations contained in paragraph 5 of the

          Complaint.

          6. On or about October 11, 2019 and thereafter, Defendant ordered the

 termination of the Plaintiff’s employment together with the termination of approximately

 100 other employees who worked at or reported to the Facility as part of a mass layoff

 and/or plant closing as defined by the WARN Act, for which they were entitled to

 receive 60 days advance written notice under the WARN Act.

          RESPONSE: Defendant admits on or about October 11, 2019, it terminated

          the employment of the Plaintiff at Mountain and the employment of other

          employees. It states that paragraph 6 of the Complaint contains legal

          conclusions to which no response is necessary. To the extent that any such

          response is deemed to be necessary, Defendants denies those allegations.

          Except as otherwise admitted or stated, Defendant denies the allegations

          contained in paragraph 6 of the Complaint.

          7. At or about the time the Plaintiff was terminate, Defendant ordered the

 termination of approximately 100 other similarly situated employees who worked at or

 reported to Facility (the “Other Similarly Situated Employees”).

          RESPONSE: Defendant admits that Defendant terminated the employment of

          some of its other employees. Except as admitted, it denies the allegations

          contained in paragraph 7 of the Complaint.




                                                4
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 5 of 16




   PLAINTIFF’S CLASS ACTION ALLEGATIONS – 29 U.S.C. § 2104 (a)(5) – AND
                       DEFENDANT’S RESPONSES
           8. Pursuant to 29 U.S.C. § 2104 (a)(5), the Plaintiff maintains this action on

 behalf of himself and on behalf of each of the Other Similarly Situated Employees.

           RESPONSE: Defendant states that paragraph 8 of the Complaint contains

           legal conclusions to which no response is necessary. To the extent that any

           such response is deemed to be necessary, Defendant denies those

           allegations.

           9. Each of the Other Similarly Situated Former Employees is similarly

 situated to the Plaintiff in respect to his or her rights under the WARN Act.

           RESPONSE: Defendant states that paragraph 9 of the Complaint contains

           legal conclusions to which no response is necessary. To the extent that any

           such response is deemed to be necessary, Defendants denies those

           allegations.

           10. Defendant was required by the WARN Act to give the Plaintiff and the

 Other Similarly Situated Employees at least 60 days advance written notice prior to

 their terminations.

           RESPONSE: Defendant states that paragraph 10 of the Complaint contains

           legal conclusions to which no response is necessary. To the extent that any

           such response is deemed to be necessary, Defendants denies those

           allegations.




                                                 5
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 6 of 16




          11. Prior to their terminations, neither the Plaintiff nor the Other Similarly

 Situated Employees received written notice that complied with the requirements of the

 WARN Act.

          RESPONSE: Defendant denies the allegations contained in paragraph 11 of

          the Complaint.

          12. Defendant failed to pay the Plaintiff and the Other Similarly Situated

 Employees their respective wages, salary, commissions, bonuses, accrued holiday pay

 and accrued vacation for sixty (60) days following their respective terminations and

 failed to make 401(k) contributions and provide them with health insurance coverage

 and other employee benefits.

          RESPONSE: Defendant denies the allegations contained in paragraph 12 of

          the Complaint.




 PLAINTIFF’S CLASS ACTION ALLEGATIONS UNDER RULES 23 (a) and (b) AND
                      DEFENDANT’S RESPONSES
          13. The Plaintiff brings this action on his own behalf and, pursuant to Rules

 23(a) and (b)(3) of the Federal Rules of Civil Procedure on behalf of the other

 employees who worked at the Facility and were terminated as part of a mass layoff

 and/or plant closing ordered by the Defendant at the Facility on or about October 11,

 2019 and thereafter (“the Class”).

          RESPONSE: Defendant states that paragraph 13 of the Complaint contains

          legal conclusions to which no response is necessary. To the extent that any

                                                 6
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 7 of 16




          such response is deemed to be necessary, Defendants denies those

          allegations.

          14. The persons in the Class identified above (“Class Members”) are so

 numerous that joinder of all Class Members is impracticable.

          RESPONSE: Defendant denies the allegations contained in paragraph 14 of

          the Complaint.

          15. There are questions of law and fact common to the Class Members that

 predominate over any questions affecting only individual members.

          RESPONSE: Defendant denies the allegations contained in paragraph 15 of

          the Complaint.

          16. The claims of the representative parties are typical of the claims of the

 Class.

          RESPONSE: Defendant denies the allegations contained in paragraph 16 of

          the Complaint.

          17. The representative party will fairly and adequately protect the interests of

 the Class.

          RESPONSE: Defendant denies the allegations contained in paragraph 17of

          the Complaint.

          18. The Plaintiff has retained counsel competent and experienced in complex

 class action employment litigation.




                                                7
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 8 of 16




           RESPONSE: Defendant is without knowledge as to the truth or falsity of the

           allegations contained in paragraph 18 of the Complaint and therefore denies

           them.

           19. A class action is superior to other available methods for the fair and

 efficient adjudication of this controversy—particularly in the context of WARN Act

 litigation, where an individual Plaintiff and Class Members may lack the financial

 resources to vigorously prosecute a lawsuit in federal court against a corporate

 defendant.

           RESPONSE: Defendant denies the allegations contained in paragraph 19 of

           the Complaint.

           20. There are questions of law and fact common to the Class Members that

 predominate over any questions solely affecting individual members of the Class,

 including but not limited to:

                 (a) Whether the Class Members were employees of the Defendant who

                    worked at or reported to the Facility;

                 (b) Whether Defendant terminated the employment of the Class

                    Members as part of a mass layoff and/or plant closing without cause;

                    on their part and without giving them 60 days advance written notice;

                 (c) Whether the Defendant may rely on the WARN Act’s “unforeseeable

                    business circumstances” or “faltering company” defense;




                                                 8
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 9 of 16




                    (d) Whether Defendant’s failure to provide 60 days’ notice should render

                       it liable to the Class Members for 60 days’ pay and benefits.

           RESPONSE: Defendant denies the allegations contained in paragraph 20 of

           the Complaint.




        PLAINTIFF’S ALLEGATIONS CONCERNING CLAIM FOR RELIEF AND
                         DEFENDANT’S RESPONSES
           21. At all relevant times, Defendant employed 100 or more employees,

 exclusive of part-time employees, or employed 100 or more employees who in the

 aggregate worked at least 4,000 hours per week exclusive of hours of overtime within

 the United States as defined by the WARN Act and employed more than 50 employees

 at the Facility.

           RESPONSE: Defendant states that paragraph 21 of the Complaint contains

           legal conclusions to which no response is necessary. To the extent that any

           such response is deemed to be necessary, Defendant denies those

           allegations.

           22. At all relevant times, Defendant was an “employer,” as that term is defined

 in 29 U.S.C. § 2101(a)(1) of WARN and 20 C.F.R. § 639.3(a).

           RESPONSE: Defendant states that paragraph 22 of the Complaint contains

           legal conclusions to which no response is necessary. To the extent that any

           such response is deemed to be necessary, Defendant denies those

           allegations.

                                                   9
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 10 of 16




          23. On or about October 11, 2019 and thereafter, the Defendant ordered a

 “mass layoff” and/or “plant closing” at the Facility as that term is defined by 29 U.S.C. §

 2101(a)(3).

          RESPONSE: Defendant states that paragraph 23 of the Complaint contains

          legal conclusions to which no response is necessary. To the extent that any

          such response is deemed to be necessary, Defendant denies those

          allegations.

          24. The Plaintiff and the Class Members who were terminated by Defendant

 as a result of Defendant ordering a mass layoff and/or plant closing at the Facility on or

 about October 11, 2019 and thereafter were “affected employees” as defined by 29

 U.S.C. § 2101(a)(5) of the WARN Act.

          RESPONSE: Defendant states that paragraph 24 of the Complaint contains

          legal conclusions to which no response is necessary. To the extent that any

          such response is deemed to be necessary, Defendant denies those

          allegations.

          25. The mass layoff and/or plant closing at the Facility resulted in

 “employment losses,” as that term is defined by the WARN Act for at least fifty (50) of

 Defendant’s employees as well as 33% of Defendant’s workforce at the Facility,

 excluding “part- time employees,” as that term is defined by the WARN Act.

          RESPONSE: Defendant states that paragraph 22 of the Complaint contains

          legal conclusions to which no response is necessary. To the extent that any


                                                10
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 11 of 16




          such response is deemed to be necessary, Defendant denies those

          allegations.

          26. The Plaintiff and each of the Class Members are “aggrieved employees” of

 the Defendant as that term is defined in 29 U.S.C. § 2104 (a)(7).

          RESPONSE: Defendant states that paragraph 26 of the Complaint contains

          legal conclusions to which no response is necessary. To the extent that any

          such response is deemed to be necessary, Defendant denies those

          allegations.

          27. Pursuant to Section 2102 of WARN and 20 C.F.R. § 639.1 - § 639.10 et

 seq., Defendant was required to provide at least 60 days prior written notice of the

 terminations.

          RESPONSE: Defendant states that paragraph 27 of the Complaint contains

          legal conclusions to which no response is necessary. To the extent that any

          such response is deemed to be necessary, Defendant denies those

          allegations.

          28. Defendant failed to provide at least sixty (60) days prior notice to the Class

 Members of their terminations.

          RESPONSE: Defendant denies the allegations contained in paragraph 28 of

          the Complaint.

          29. The Defendant failed to pay the Plaintiff and each of the Class Members

 their respective wages, salary, commissions, bonuses, accrued holiday pay and


                                               11
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 12 of 16




 accrued vacation for 60 working days following their respective terminations, and failed

 to make the pension and 401(k) contributions, provide other employee benefits under

 ERISA, and pay their medical expenses for 60 calendar days from and after the dates

 of their respective terminations.

            RESPONSE: Defendant denies that it failed to take any action that it had the

            legal obligation to do and otherwise denies the allegations contained in

            paragraph 29 of the Complaint.

            30. As a result of Defendant’s failure to pay the wages, benefits and other

 monies as asserted above, the Aggrieved Employees were damaged in an amount

 equal to the sum of the Class Members unpaid wages, accrued holiday pay, accrued

 vacation pay, accrued sick leave pay and benefits which would have been paid for a

 period of sixty (60) calendar days after the date of the members’ terminations.

            RESPONSE: Defendant denies the allegations contained in paragraph 30 of

            the Complaint.




     PLAINTIFF’S ALLEGATIONS CONCERNING REQUEST FOR RELIEF AND
                       DEFENDANT’S RESPONSES
       The Plaintiff demands judgment against the Defendant as follows:

       a.      An amount equal to the sum of: unpaid wages, salary, commissions,

               bonuses, accrued holiday pay, accrued vacation pay pension and 401(k)

               contributions and other ERISA benefits that would have been covered and

               paid under the then applicable employee benefit plans had that coverage

                                                12
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 13 of 16




            continued for that period, for sixty (60) working days following the member

            employee’s termination, all determined in accordance with the WARN Act;

      b.    Certification that, pursuant to Fed. R. Civ. P. 23 (a) and (b) and the WARN

            Act, 29 U.S.C §2104(a)(5), Plaintiff and the Class Members constitute a

            single class;

      c.    Interest as allowed by law on the amounts owed under the preceding

            paragraphs;

      d.    Appointment of the undersigned attorneys as Class Counsel;

      e.    Appointment of Plaintiff as the Class Representative and payment of

            reasonable compensation for his services as such;

      f.    The reasonable attorneys' fees and the costs and disbursements

            the Plaintiff incurs in prosecuting this action, as authorized by the

            WARN Act, 29 U.S.C. §2104(a)(6);

      g.    Such other and further relief as this court may deem just and

            proper.

            RESPONSE: Defendant denies that Plaintiff is entitled to relief under the

            Complaint or otherwise.



                          DEFENDANT’S GENERAL DENIAL

      Defendant denies any allegations to which it has not specifically admitted in this

 Answer.


                                              13
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 14 of 16




                                DEFENDANT’S DEFENSES

        A.     The claims of Plaintiff and any unnamed putative class members fail, in

 whole or in part, to state a cause of action against Defendant upon which any relief may

 be granted.

        B.     Some of the unnamed putative class members were hired by the

 Defendant for the duration of a project or undertaking.

        C.     As of the time that notice might have otherwise been required, Defendant

 was actively seeking capital or business which, if obtained, would have enabled

 Defendant to avoid or postpone terminating any employees, and Defendant reasonably

 and in good faith believed that giving notice of a plan closing or mass layoff would have

 precluded it from obtaining the needed capital and/or business. Defendant gave Plaintiff

 and any unnamed putative class members as much notice of termination and basis for

 the length of the notification period as was practicable following its unsuccessful efforts

 to seek capital or business.

        D.     The claims of Plaintiff and any unnamed putative class members are

 barred by the unforeseeable business circumstances defense, as set forth in 29 U.S.C.

 § 2102(b)(2)(A).

        E.     The amount of benefits to which Plaintiff and any unnamed putative class

 members may be entitled, if any, must be offset by any benefits obtained by them after

 terminations of their employment.




                                                 14
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 15 of 16




        Defendant expressly reserves the right to name additional defenses as they are

 revealed between the time of this Answer is filed and trial, inclusive.



        WHEREFORE, having answered the allegations set forth in the Complaint,

 Defendant requests that this court dismiss this civil action with prejudice, award

 Defendant its costs and reasonable attorneys’ fees, and award it such other and further

 relief as the court deems just and proper.

        Respectfully submitted this 29th day of November 2019.




                                                         s/Christopher M. Leh
                                                         Christopher M. Leh, #18886
                                                         Leh Law Group, LLC
                                                         8181 Arista Place, #100
                                                         Broomfield, Colorado 80021,
                                                         Phone: 303-327-1425
                                                         cleh@lehlawgroup.com

                                                         Attorney for Defendant




                                                 15
Case 1:19-cv-02914-STV Document 10 Filed 11/29/19 USDC Colorado Page 16 of 16




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of November 2019, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system which will send

 notification of such filing to the following email addresses:



               Mary E. Olsen
               The Gardner Firm, PC
               182 Saint Francis Street, Suite 103
               Mobile, AL 36602
               molsen@thegardnerlawfirm.com

               M. Vance McCrary
               The Gardner Firm, PC
               182 Saint Francis Street, Suite 103
               Mobile, AL 36602
               vmccrary@thegardnerfirm.com

               Stuart J. Miller
               Lankenau & Miller, LLP
               132 Nassau Street, Suite 1100
               New York, NY 10038
               sjm@lankmill.com


        McCrary,


                                                   s/Tina B. Lyda
                                                    Tina B. Lyda




                                                  16
